The State has filed an able motion for rehearing challenging the correctness of the conclusions announced in our original opinion.
We have re-examined the record in the light of the State's motion, and are inclined to adhere to the conclusions heretofore announced.
We think the safer policy to be adherence to the construction and application of Section 10, Article 1 of our Constitution already given effect in our long-established precedents.
We are not inclined to enlarge upon accepted exemptions from the application of said provision of the Constitution.
The motion for rehearing is overruled.